UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-167655 GREENHOUSE SOLUTIONS INC. (Exact Name of Registrant as Specified in its Charter) Nevada Pending (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4 Research Dr., Suite 402, Shelton, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: (203) 242-3065 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingasofFebruary 14,2011 Common Stock, $.001 par value GREENHOUSE SOLUTIONS INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GREENHOUSE SOLUTIONS INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 and 2009 (Unaudited) Financial Statements- Consolidated Balance Sheets as of December 31, 2010 and March 31, 2010F-2 Consolidated Statement of Operations for the Three Months Ended December 31, 2010, and 2009, Nine Months Ended December 31, 2010, for the Period From April 8, 2009 (Inception) to December 31, 2009, and Cumulative From InceptionF-3 Consolidated Statement of Cash Operations for the Nine Months Ended December 31, 2010, for the Period From April 8, 2009 (Inception) to December 31, 2009, and Cumulative From Inception F-4 Notes to Consolidated Financial Statements December 31 , 2010 and 2009F-5 F-1 GREENHOUSE SOLUTIONS INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS December 31, March 31, Current Assets: Cash $ 4,674 $ 3,932 Accounts receivable 2,320 - Prepaid expenses 5,000 11,994 3,932 Total Assets $ 11,994 $3,932 LIABILITIES AND STOCKHOLDER'S ( DEFICIT) Current Liabilities: Accounts payable and accrued liabilities $ 6,392 $ 2,734 Due to related party 3,000 1,200 Total current liabilities 9,392 3,934 Total liabilities 9,392 3,934 Commitments and Contingencies Stockholders' (Deficit): Common stock, par value $0.001 per share, 75,000,000 shares authorized; 9,730,000 issued and outstanding in 2010 9,730 6,200 Additional paid-in capital 31,770 (Deficit) accumulated during the development stage (38,898) (6,202) Total stockholders' (deficit) 2,602 (2) Total Liabilities and Stockholder's (Deficit) $ 11,994 $ 3,932 The accompanying notes to financial statements are an integral part of these balance sheets F-2 GREENHOUSE SOLUTIONS INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The Period For The Period From From Three Months Nine Months April 8, 2009 April 8, 2009 Ended Ended (Inception) to (Inception) Through December 31, December 31, December 31, December 31, Revenues, net $ 6,900 $ 5,764 $ 13,450 $ 5,764 $ 19,214 Cost of Revenues 4,100 3,125 7,950 3,125 11,075 Gross Profit 2,800 2,639 5,500 2,639 8,139 Expenses: General and administrative- Accounting and audit fees 3,000 3,500 10,750 3,500 14,250 Consulting 3,007 1,000 3,007 1,000 4,007 Executive compensation 600 600 1,800 600 3,000 Filing 100 450 4,275 450 4,725 Organization costs - - - 838 838 Other 2,454 1,606 6,359 1,606 8,212 Transfer agent 12,005 - 12,005 - 12,005 Total operating expenses 21,166 7,156 38,196 7,994 47,037 (Loss) from Operations (18,366) (4,517) (32,696) (5,355) (38,898) - Other Income (Expense) - Provision for income taxes - Net (Loss) $ (4,517) $ (32,696) $ (5,355) $ (38,898) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ - $ - $ 0.01 $ - Weighted Average Number of Common Shares Outstanding - Basic and Diluted 8,725,978 4,378,261 7,045,055 1,508,614 The accompanying notes to financial statements are an integral part of these statements F-3 GREENHOUSE SOLUTIONS INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For The Period For The Period From From Nine Months April 8, 2009 April 8, 2009 Ended (Inception) to (Inception) Through December 31, December 31, December 31, Operating Activities: Net (loss) $ (32,696) $ (5,355) $ (38,898) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Changes in Current Assets and Liabilities- Accounts receivable (2,320) - (2,320) Prepaid expenses - (5,000) Accounts payable and accrued liabilities 3,658 5,859 6,392 Net Cash (Used in) Operating Activities (36,358) 504 (39,826) Financing Activities: Proceeds form issuance of common stock 35,300 6,200 41,500 Loan from Director and stockholder 1,800 600 3,000 Net Cash Provided by Financing Activities 37,100 6,800 44,500 Net Increase in Cash 742 7,304 4,674 Cash - Beginning of Period 3,932 - - Cash - End of Period $ 4,674 $ 7,304 $ 4,674 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ - $ - $ - Income taxes $- $ - $ - The accompanying notes to financial statements are an integral part of these statements. F-4 GREENHOUSE SOLUTIONS INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
